Citation Nr: 1044578	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), 
to include as secondary to herbicides.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

4.  Entitlement to service connection for residuals of kidney 
cancer.

5.  Entitlement to service connection for a foot disability.

6.  Entitlement to an initial evaluation in excess of 10 percent 
from August 12, 2003 through November 13, 2008 and in excess of 
30 percent beginning November 14, 2008 for service-connected 
arteriosclerotic cardiovascular disease, status post coronary 
artery bypass graft surgery (heart disease).

7.  Entitlement to an initial compensable evaluation from August 
12, 2003 through October 3, 2005 for service-connected peripheral 
neuropathy of the right upper extremity.

8.  Entitlement to an initial compensable evaluation beginning 
October 4, 2005 for service-connected peripheral neuropathy of 
the right upper extremity.

9.  Entitlement to an initial evaluation in excess of 20 percent 
beginning October 4, 2005 for service-connected peripheral 
neuropathy of the right upper extremity.

10.  Entitlement to an initial compensable evaluation from August 
12, 2003 through October 3, 2005 for service-connected peripheral 
neuropathy of the left upper extremity.

11.  Entitlement to an initial compensable evaluation beginning 
October 4, 2005 for service-connected peripheral neuropathy of 
the left upper extremity.

12.  Entitlement to an initial evaluation in excess of 20 percent 
beginning October 4, 2005 for service-connected peripheral 
neuropathy of the left upper extremity.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The Veteran has active duty for training (ACTDUTRA)from January 
1970 to May 1970 and from February 1972 to August 1972; and 
active duty service from December 2001 to August 2003 with 
service in the Air National Guard.

In November 2007, the Board of Veterans' Appeals (Board) remanded 
multiple issues to the Department of Veterans Affairs (VA) 
Regional Office in Jackson, Mississippi (RO) for additional 
development, to include attempting to obtain  evidence including 
VA examinations with nexus opinions.  Additional records were 
obtained and VA examinations conducted in November 2008, in 
substantial compliance with the remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court 
or the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders); 
see Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
there was substantial compliance with remand directives)). 

An August 2009 rating decision granted service connection for 
depression; granted an increased rating of 30 percent for heart 
disease; granted separate ratings of 20 percent for peripheral 
neuropathy of the each upper extremity; and granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Service connection for 
depression was effective November 9, 2004 and the increased 
ratings and TDIU were effective November 14, 2008.   The Veteran 
has not withdrawn his appeal on the remaining issues, or the 
increased ratings claims.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2007, 
and a copy of the hearing is of record.





FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for DM, diabetic 
neuropathy, peripheral neuropathy of the lower extremities, 
residuals of kidney cancer, and a foot disability and for 
increased ratings for a heart disability and peripheral 
neuropathy of the upper extremities; and he has otherwise been 
assisted in the development of his claims.

2.  The Veteran's statements that he currently has DM, diabetic 
neuropathy, peripheral neuropathy of the lower extremities, 
residuals of kidney cancer, and a foot disability due to service 
are not competent.

3.  There is no medical evidence that the Veteran's pre-service 
DM underwent a permanent increase in severity as a result of 
military service, to include exposure to herbicides.

4.  The Veteran does not have diabetic retinopathy that is due to 
an event or incident of his active service.

5.  The Veteran does not have peripheral neuropathy of the lower 
extremities that is due to an event or incident of his active 
service.

6.  The Veteran does not have residuals of kidney cancer that is 
due to an event or incident of his active service.

7.  The Veteran does not have a foot disability that is due to an 
event or incident of his active service.

8.  The Veteran's heart disease is not manifested by a workload 
of greater than 5 METS but not greater than 7 METS that results 
in dyspnea, fatigue, angina, dizziness, or syncope; and there is 
no evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray prior to November 14, 
2008.
9.  Since November 14, 2008, the Veteran's heart disease is not 
manifested by more than one episode of acute congestive heart 
failure in the year prior to evaluation; and the evidence does 
not show a workload of greater than 3 METS but not greater than 5 
METS results in dyspnea, fatigue, angina, dizziness, or syncope 
or left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.

10.  The medical evidence does not show mild incomplete paralysis 
of the right upper extremity from August 12, 2003 through October 
3, 2005.

11.  The medical evidence shows mild incomplete paralysis of the 
right upper extremity beginning October 4, 2005.

12.  The medical evidence does not show moderate incomplete 
paralysis of the right upper extremity since October 4, 2005.

13.  The medical evidence does not show mild incomplete paralysis 
of the left upper extremity from August 12, 2003 through October 
3, 2005.

14.  The medical evidence shows mild incomplete paralysis of the 
left upper extremity beginning October 4, 2005.

15.  The medical evidence does not show moderate incomplete 
paralysis of the left upper extremity since October 4, 2005.


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by active duty, to 
include exposure to herbicides; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.307, 3.309 (2010).  

2.  Kidney cancer was not incurred in or aggravated by active 
duty; nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.307, 3.309 
(2010).  

3.  The criteria for the establishment of service connection for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

4.  The criteria for the establishment of service connection for 
peripheral neuropathy of the lower extremities have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for the establishment of service connection for 
a foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The criteria for the assignment of an initial rating in 
excess of 10 percent from August 12, 2003 through November 13, 
2008 and in excess of 30 percent beginning November 14, 2008 for 
the service-connected heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, including Diagnostic Code 7005 (2010).

7.  The criteria for the assignment of an initial compensable 
evaluation for peripheral neuropathy of the right upper extremity 
from August 12, 2003 through October 3, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, including Diagnostic Code 8513 (2005).

8.  The criteria for the assignment of an initial evaluation of 
20 percent for peripheral neuropathy of the right upper extremity 
beginning October 4, 2005 have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including 
Diagnostic Code 8513 (2010).

9.  The criteria for the assignment of an initial evaluation in 
excess of 20 percent for peripheral neuropathy of the left upper 
extremity beginning October 4, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, including Diagnostic Code 8513 (2010).

10.  The criteria for the assignment of an initial compensable 
evaluation for peripheral neuropathy of the left upper extremity 
from August 12, 2003 through October 3, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, including Diagnostic Code 8513 (2005).

11.  The criteria for the assignment of an initial evaluation of 
20 percent for peripheral neuropathy of the left upper extremity 
beginning October 4, 2005 have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, including 
Diagnostic Code 8513 (2010).

12.  The criteria for the assignment of an initial evaluation in 
excess of 20 percent for peripheral neuropathy of the left upper 
extremity beginning October 4, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, including Diagnostic Code 8513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran 
letters in August 2003, September 2003 and March 2004, prior to 
adjudication, that informed him of the requirements to establish 
entitlement to service connection.  Service connection was 
subsequently granted for multiple disabilities by rating decision 
in November 2006, including the disabilities for which increased 
ratings are at issue.  The Veteran was informed on the 
requirements to establish entitlement to service connection on a 
secondary basis in August 2005.

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later in the 
claims process, the VA General Counsel has held that 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate newly raised 
or "downstream" issues, such as the claims for increased 
compensation following the initial grant of service connection 
for a disability, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
appropriate notice has been given in this case with respect to 
the increased rating claims.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the VCAA letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a December 2007 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in November 2008 and June 2010.

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issues presented.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims, including at his June 2007 personal 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).
As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the June 2007 hearing, the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the Veterans Law Judge, in accordance with Stuckey v. West, 
13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 
(1999) (relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  


Analyses of the Claims

Service Connection Claims

The Veteran seeks service connection for DM, diabetic neuropathy, 
peripheral neuropathy of the lower extremities, residuals of 
kidney cancer, and a foot disability.  He has contended, 
including at his June 2007 hearing, that he incurred DM due to 
exposure to herbicides from equipment that had been in Vietnam 
and that his other disabilities are due to his DM.  

Because there is no competent medical evidence linking the 
Veteran's DM to his military service, the preponderance of the 
evidence is against the claims and that the appeals will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In addition, a service-connected disability includes certain 
chronic diseases, such as DM, which may be presumed to have been 
incurred in service if it became manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f). 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In order for the presumptive provisions of law to be applicable, 
the diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2010).

The above VA regulation means that if the Veteran served in 
Vietnam and is subsequently diagnosed with Type 2 DM, it is 
presumed to have been incurred as a result of service. 

According to the Veteran's DD Form 214 discharge report for 1972, 
he was a flight simulator specialist.  There is no notation that 
the Veteran served in Vietnam, and the Veteran has not so 
contended.

Because there is no objective evidence that the Veteran was in 
Vietnam, the presumption under 38 U.S.C.A. § 1116(f) of exposure 
to herbicide agents is not applicable. 

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

There were no pertinent complaints or findings of DM or related 
disability on service treatment records from December 1969 
through May 1970, including on separation evaluation in May 1970.  
There were also no pertinent complaints on annual medical history 
and medical examination reports dated from November 1970 to March 
1997.  

An April 1993 non-VA record from Rush Medical Group shows that 
the Veteran had periodic numbness in the extremities.  

According to a September 2000 medical report from D. Simms, M.D., 
the Veteran had superficial diabetic ulceration of the left foot.

A pre-service June 2001 non-VA treatment record from B. Adams, 
DPM, shows findings of diminished sensory perception.  The 
diagnosis was insulin dependent DM with neuropathy.  

According to service treatment records for March 2002, the 
Veteran was diagnosed with DM in 1984, with neuropathy of the 
upper and lower extremities, for which he was being treated with 
insulin.  

During service, a March 2002 letter from private physician V. 
Matthews., M.D., states that the Veteran's DM had been 
complicated by neuropathy in his feet.  

Service treatment records show that, in April 2002, the Veteran 
complained of blurred vision and fever the previous night.  That 
day, his vision was hazy.  An April 2002 private medical record 
from J. Mason, M.D. shows a diagnosis of background diabetic 
retinopathy.  In June 2002, it was noted that the Veteran had 
uncontrolled DM.  

According to a March 2003 Physical Evaluation Board report, the 
Veteran had poorly controlled DM that had existed prior to 
service without aggravation.  

An April 2002 record from C.D., M.D. shows a diagnosis of Type 2 
insulin requiring DM, complicated by diabetic neuropathy.  
Treatment records throughout the Veteran's period of service from 
December 2001 to August 2003 indicate that he received care for 
his feet during this time.

According to a February 2003 Line of Duty Determination, the 
Veteran had been a diabetic since 1985 (i.e., in between his 
periods of active service ending May 1970 and beginning December 
2001) and had been taking oral medications since 1991.

An August 2003 request for consultation shows a provisional 
diagnosis of diabetic retinopathy.  Post-service, during his 
October 2005 RO hearing, the Veteran testified that after his 
cardiac bypass surgery in June 2002, he was diagnosed with 
retinopathy and that, while he was on active duty, he had laser 
treatment to both of his eyes.

The Veteran was granted Social Security Disability benefits, 
effective September 1, 2003, for hypertension and DM.

The pertinent diagnosis on VA examination in January 2004, which 
did not include review of the claims files, was Type II DM, 
insulin and oral agent controlled.  It was concluded that the 
need for insulin therapy was more likely than not the natural 
progression of the disease; there was no restriction of 
activities due to DM.  According to a September 2004 opinion from 
the same examiner who saw the Veteran in January 2004, which then 
included review of the claims files, the Veteran's treatment for 
diabetes followed a normal progression of the disease from diet 
control to various oral agents to insulin.  It was concluded that 
the Veteran's preexisting DM was not aggravated by service.

According to a June 2005 pathology report, the Veteran had had a 
radical nephrectomy of the right kidney.

VA treatment records for June 2005 reveal a right renal mass.  
The assessments in July 2005 were contracted foot/Charcot 
deformity and DM.  Treatment records for September 2005 reveal a 
diagnosis of diabetic retinopathy with macular edema.  

The Veteran alleged at his June 2007 hearing that his DM was due 
to his exposure to herbicides while handling aircraft equipment 
from Vietnam while stationed in Alaska, which resulted in DM with 
secondary diabetic retinopathy, peripheral neuropathy of the 
lower extremities, kidney cancer, and a foot disability.

VA evaluations, which included review of the claims files, were 
conducted in November 2008.  The Veteran was diagnosed on DM 
evaluation with Type II DM, severe.  On neurological evaluation 
in November 2008, the assessment was polyneuropathy with moderate 
sensory loss in the feet and mild sensory loss in the hands.  It 
was determined that B6 was low and B12 was at the lower limits of 
normal.  It was noted that, if this was likely diabetic 
neuropathy, the question of a pre-existing condition exacerbated 
by service is moot.  The examiner said that B6 and B12 
deficiencies as well as DM are potential causes of 
polyneuropathy.  

The impression on eye examination in November 2008 was 
proliferative and nonproliferative diabetic retinopathy, treated 
but still active, and bilateral postoperative cataract 
intraocular lens implant.  It was concluded that the diabetic 
retinopathy was due to DM and that it was less likely than not 
that the cataracts were related to DM.  The examiner noted that 
patients such as those in the Veteran's age group develop 
cataracts but that the cataracts could be aggravated by treatment 
for diabetic retinopathy.  

It was reported on foot examination in November 2008 that the 
Veteran had foot ulcers.  The impression was diabetic neuropathy 
with Charcot foot deformity, left greater than right.  It was 
noted that the Charcot foot deformity was due to DM and not to 
heart bypass surgery.

After review of the claims file in June 2010, it was concluded by 
the examiner who conducted the DM evaluation in November 2008 
that DM was first diagnosed in 1984, prior to service, and that 
there was no evidence of exposure to herbicides in the record.

The RO requested a determination on whether there is evidence 
that the Veteran was exposed to herbicides while deployed to 
Elmendorf Air Force Base (AFB), Alaska in August 1973, when he 
alleged that he was assisted in unloading a cargo plane that had 
returned from Vietnam.  It was noted that he was assigned to the 
186th Combat Support Squadron, 186th Tactical Recon Group.

According to an August 2010 response from the Defense Personnel 
Records Information Retrieval System (DPRIRS), Elmendorf AFB was 
not on the Department of Defense (DOD) listing of herbicide spray 
areas and test sites outside of Vietnam; available unit histories 
do not mention or document any herbicide spraying, testing, or 
storage at Elmendorf; and the DOD suspended the use of Agent 
Orange in 1971.  

As there is no entrance examination report for the Veteran's 
period of active duty beginning in December 2001, the above 
regulation on the presumption of soundness on service entrance is 
not for application.  In fact, it was noted in June 2000 that the 
Veteran had superficial diabetic ulceration of the left foot; and 
insulin dependent DM with neuropathy was reported in June 2001.  
It was noted during March 2002 service that the Veteran had had 
DM since approximately 1984, which as noted is between his last 
period of ACTUDRA in 1972 and his period of active service 
beginning in December 2001.  


The evidence shows that the Veteran was treated for DM related 
conditions after his ACTDUTRA but prior to his active duty, and 
the August 2010 DPRIRS response shows that the Veteran was not 
exposed to herbicides in service in Alaska.  

Because the Veteran's DM preexisted service, an opinion was 
obtained in January and September 2004 on whether there was 
aggravation.  It was concluded, after review of the claims files, 
that the eventual need for insulin therapy was more likely than 
not the natural progression of the disease without aggravation.  
Consequently, service connection for preexisting DM due to 
aggravation is not warranted.  As the other service connected 
disabilities at issue were determined to be secondary to 
preexisting and nonservice-connected DM, service connection is 
per force also not warranted for diabetic neuropathy, peripheral 
neuropathy of the lower extremities, residuals of kidney cancer, 
and a foot disability.

The Board has considered the Veteran's testimony and the written 
statements on file in support of his service connection claims.  
Such lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (i.e., when the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

There is no competent evidence indicating that the Veteran was 
exposed to any herbicidal agent as he alleges.  The Veteran's 
essential contention is that in some manner, an unknown amount of 
Agent Orange or some other herbicide may have been on equipment 
with which he may have come in contact at some time during 
service.  The Veteran is plainly not competent to substantiate 
this exposure, as it is a product of pure speculation as to 
whether he was so exposed, and if so exposed, the extent of such 
exposure. Service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).


Apart from the fact that the Veteran is not competent to report 
such exposure in this circumstance, he is not competent to 
diagnose or express an opinion as to the cause of DM.  Under the 
Jandreau criteria, he has not reported a contemporaneous medical 
diagnosis, nor did he describe symptoms at the time that 
supported a later diagnosis by a medical professional.  
Consequently, his lay evidence is not competent to establish a 
diagnosis of DM that was aggravated by service.  To the extent 
that the Veteran alleges that he has DM with diabetic 
retinopathy, peripheral neuropathy of the lower extremities, 
residuals of kidney cancer, and a foot disability as a result of 
service, development of the claim indicates that the Veteran's 
preexisting DM was not aggravated by service.  Because DM is not 
causally related to service, then the disabilities claimed to be 
secondary to DM are not causally related to service.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claims

The Veteran was granted service connection for heart disease and 
peripheral neuropathy of the upper extremities by rating decision 
in October 2004; a 10 percent rating was assigned for heart 
disease and a 0 percent rating was assigned for peripheral 
neuropathy of the upper extremities.  These ratings were 
effective August 12, 2003.  The Veteran timely appealed.  An 
August 2009 rating decision granted an increased rating of 30 
percent for heart disease and granted separate ratings of 20 
percent for peripheral neuropathy of the each upper extremity; 
these ratings were effective November 14, 2008.  The Veteran 
continued his appeal.

The Veteran has contended, including at his June 2007 hearing, 
that the service-connected disabilities at issue are more 
severely disabling than is reflected by the currently assigned 
ratings.  Because each of these disabilities is not shown to 
manifest the symptomatology required for a higher rating under 
the rating schedule, and VA is obligated to only apply the 
applicable rating schedule to disability rating claims, the 
claims will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Heart Disability

The Veteran's heart disability is rated under the provisions of 
Diagnostic Code 7005 for arteriosclerotic heart disease (coronary 
artery disease).  

A 10 percent rating is assigned when a workload of greater than 7 
METS but not greater than 10 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope; or continuous medication is 
required.  A rating of 30 percent is assigned when a workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray.  In order to warrant the next higher 
disability rating of 60 percent, the Veteran's cardiovascular 
disability must be manifested by more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METS, but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted with chronic 
congestive heart failure; or where a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; or 
where there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2010).

Diagnostic Code 7005 incorporates objective measurements of the 
level of physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  METs are 
measured by means of a treadmill test; however, it is recognized 
that a treadmill test may not be feasible in some instances owing 
to a medical contraindication, such as unstable angina with pain 
at rest, advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be inadvisable 
due to factors including the foregoing, "the examiner's 
estimation of the level of activity, expressed in METs and 
supported by examples of specific activities, such as slow stair 
climbing or shoveling snow that results in dyspnea, fatigue, 
angina, dizziness, or syncope, is acceptable."  See 38 C.F.R. § 
4.104, Note 2.

It was noted on VA heart evaluation in January 2004 that the 
Veteran had a history of five-vessel bypass surgery.  He was 71.5 
inches tall and weighed 257 pounds.  He complained of chest pain 
on heavy exertion or stressful situations, which averaged 
approximately once a week.  He took multiple medications, 
including daily medications, for his heart/hypertension, 
including 10 mg of isosorbide once a month for pain.  He had 
dyspnea on exertion but no history of syncope.  The pertinent 
diagnosis was arteriosclerotic cardiovascular disease, status 
post five-vessel coronary artery bypass graft (METS 8.5, ejection 
fraction 55 percent).

The Veteran complained on VA evaluation on November 14, 2008 of 
angina pain on exertion, usually 3-4 times a month, for which he 
took nitroglycerin.  He was 71.5 inches tall and weighed 282.8 
pounds.  He had a METS of greater than 5 but not greater than 7 
based on his echocardiogram and symptoms of angina; there was an 
ejection fraction of 55 percent.  He was taking multiple 
medications.  The pertinent diagnosis was coronary artery 
disease.  It was noted that his coronary artery disease limited 
him to sedentary employment.

Based on the above evidence, the Board concludes that an initial 
rating in excess of 10 percent is not warranted from August 12, 
2003 through November 13, 2008 because METS on examination in 
January 2004 were 8.5 and the Veteran was taking medication; 
there was no evidence of cardiac hypertrophy or dilation.  An 
increased evaluation of 30 percent was assigned beginning 
November 14, 2008 based on the examination finding of METS 
between 5 and 7; a higher evaluation is not warranted since 
November 14, 2008 because there is no evidence of congestive 
heart failure in the previous year, because METS is greater than 
5 but not greater than 7, and because ejection fraction is over 
50 percent. 

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the evidence 
is against the claim for an increased rating for heart disease, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Peripheral Neuropathy of the Upper Extremities

The Veteran's peripheral neuropathy of the upper extremities is 
rated under the provisions of Diagnostic Code 8513.  

The minimum evaluation of 20 percent is available under 
Diagnostic Code 8513 for mild incomplete paralysis of all 
radicular groups (whether major or minor).  A higher evaluation 
of 30 percent is available for moderate incomplete paralysis of 
all minor radicular groups.  An evaluation of 40 percent is 
available for moderate incomplete paralysis of all major 
radicular groups.  An evaluation of 60 percent is available for 
severe incomplete paralysis of all minor radicular groups.  An 
evaluation of 70 percent is available for severe incomplete 
paralysis of all major radicular groups.  An evaluation of 80 
percent is available for complete paralysis of all minor 
radicular groups.  The maximum evaluation of 90 percent is 
available for complete paralysis of all major radicular groups.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2010).

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  Id.  

As previously noted, the words such as "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2010).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123 (2010).  

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical distribution 
so as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2010).  See nerve involved for diagnostic code number 
and rating.  

The Board presently in part grants the appeal, and assigns the 20 
percent evaluation now effective November 2008, and establishes 
the 20 percent evaluation for both right and left upper 
peripheral neuropathy as October 4, 2005.  A higher evaluation or 
further consideration under Fenderson is not warranted.  

According to VA treatment records for October 2005, nerve 
conduction studies of the upper extremities revealed good muscle 
mass with strength of 5/5; the Veteran was unable to fully flex 
his digits.  The impressions were severe median entrapment 
entrapments at the wrist, worse on the right with some axonal 
loss, and mild to moderate polyneuropathy.  

The Veteran complained on VA neurological evaluation on November 
14, 2008 of weakness and numbness in the hands; he had trouble 
manipulating buttons and laces but was noted to be able to cut 
meat.  It was noted on physical examination that motor strength 
was 5/5 with normal tone, bulk, dexterity, and coordination.  
Sensory was intact to fine touch and position.  Temperature sense 
was diminished in a stocking-glove distribution.  Vibration sense 
was mildly diminished in the fingers.  The assessment was 
polyneuropathy with mild sensory loss in the hands.  

With resolution of the benefit of the doubt in the Veteran's 
favor, the earliest point at which the Veteran displayed symptoms 
warranting a 20 percent rating was October 4, 2005.  The Veteran 
was then noted to have mild incomplete paralysis, neuritis, or 
neuralgia of the right upper extremity since NCS at that time, 
when was unable to fully flex his fingers.  Consequently, an 
initial rating of 20 percent is warranted for peripheral 
neuropathy of each upper extremity beginning October 4, 2005.  
A rating in excess of 20 percent is not warranted for peripheral 
neuropathy of either upper extremity during the appeal period, or 
at any point thereafter, because the evidence does not show 
moderate incomplete paralysis, neuritis, or neuralgia.  As noted 
above, when the involvement is wholly sensory, as in this case, 
the rating should be for the mild, or at most, the moderate 
degree.  Although mild to moderate polyneuropathy was diagnosed 
in October 2005, muscle strength was 5/5 and it was noted in 
November 2008 that there was normal tone, bulk, dexterity, and 
coordination of the upper extremities.  

A higher evaluation is not warranted for the disability based on 
functional loss due to pain and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the evidence 
is against the increased rating claims for peripheral neuropathy 
of each upper extremity from August 12, 2003 through October 3, 
2005, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for DM is denied.  

Service connection for diabetic retinopathy is denied.  

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

Service connection for residuals of kidney cancer is denied.  

Service connection for a foot disability is denied.

An initial rating in excess of 10 percent from August 12, 2003 
through November 13, 2008 and in excess of 30 percent beginning 
November 14, 2008 for heart disease is denied.

An initial compensable rating from August 12, 2003 through 
October 3, 2005 for peripheral neuropathy of the right upper 
extremity is denied.  

An initial 20 percent rating is granted beginning October 4, 2005 
for peripheral neuropathy of the right upper extremity, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

An initial rating in excess of 20 percent beginning October 4, 
2005 for peripheral neuropathy of the right upper extremity is 
denied.

An initial compensable rating from August 12, 2003 through 
October 3, 2005 for peripheral neuropathy of the left upper 
extremity is denied.  

An initial 20 percent rating is granted beginning October 4, 2005 
for peripheral neuropathy of the left upper extremity, subject to 
the controlling regulations applicable to the payment of monetary 
benefits.  

An initial rating in excess of 20 percent beginning October 4, 
2005 for peripheral neuropathy of the left upper extremity is 
denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


